Case 19-41154-bem        Doc 178     Filed 06/23/21 Entered 06/23/21 16:47:47              Desc Main
                                    Document     Page 1 of 17


                          UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF GEORGIA
                                   ROME DIVISION

 IN RE:                                        )               CHAPTER 11
                                               )
 AMERICAN BERBER, INC.                         )               CASE NO. 19-41154-BEM 1
                                               )
       Debtor.                                 )
 IN RE:                                        )               CHAPTER 11
                                               )
 HOWARD JOHNSON,                               )               CASE NO. 19-41149-BEM
                                               )
        Debtor.                                )
                                               )
 AMERICAN BERBER, INC. and                     )
 HOWARD JOHNSON                                )
                                               )
        Plaintiffs,                            )
                                               )               Adv. Proc. No. 19-04230
 v.                                            )
                                               )
 JAMES MITCHELL SMITH,                         )
                                               )
        Defendant.                             )
          NOTICE OF PLEADING, DEADLINE TO OBJECT AND FOR HEARING
        American Berber, Inc. (“Debtor”), debtor in the above-referenced case, has filed a Motion
 to Approve Compromise Pursuant to Federal Rule of Bankruptcy Procedure 9019 on June 23,
 2021.
         Pursuant to General Order No. 24-2018, the Court may consider this matter without further
 notice or a hearing if no party in interest files a response or objection within twenty-one (21) days
 from the date of service of this notice. If you object to the relief requested in this pleading, you
 must timely file your objection with the Bankruptcy Clerk at Clerk, U.S. Bankruptcy Court,
 600 East First St, Room 339, Rome, GA 30161-3187, and serve a copy on the movant’s attorney,
 Cameron M. McCord, Jones & Walden LLC, 699 Piedmont Avenue, NE, Atlanta, Georgia 30308,
 and any other appropriate persons by the objection deadline. The response or objection must
 explain your position and be actually received by the Bankruptcy Clerk within the required time.
         A hearing on the pleading has been scheduled for July 21, 2021 at 9:25 a.m. in Room 342,
 U.S. Courthouse, 600 East First Street, Rome, GA 30161. If an objection or response is timely
 filed and served, the hearing will proceed as scheduled. If you do not file a response or objection
 within the time permitted, the Court may grant the relief requested without further notice
 or hearing provided that an order approving the relief requested is entered at least one business

 1
  An Order was entered on August 29, 2019 substantively consolidating the case of American
 Carpet Group, Inc., Case No. 19-41150 with the bankruptcy case of American Berber, Inc.
Case 19-41154-bem        Doc 178     Filed 06/23/21 Entered 06/23/21 16:47:47              Desc Main
                                    Document     Page 2 of 17


 day prior to the scheduled hearing. If no objection is timely filed, but no order is entered granting
 the relief requested at least one business day prior to the hearing, the hearing will be held at the
 time and place as scheduled. Given the current public health crisis, hearings may be telephonic
 only. Please check the “Important Information Regarding Court Operations During COVID-19
 Outbreak” tab at the top of the GANB Website (http://www.ganb.uscourts.gov/) prior to the
 hearing for instructions on whether to appear in person or by phone.

 Your rights may be affected. You should read these papers carefully and discuss them with
 your attorney, if you have one in this bankruptcy case. If you do not have an attorney, you
 may wish to consult one.
        This 23rd day of June, 2021.

                                   JONES & WALDEN LLC

                                   /s/ Cameron M. McCord
                                   Cameron M. McCord
                                   Georgia Bar No. 143065
                                   699 Piedmont Avenue, NE
                                   Atlanta, Georgia 30308
                                   Attorneys for Debtor
                                   (404) 564-9300 Telephone
                                   cmccord@joneswalden.com




                                                  2
Case 19-41154-bem        Doc 178    Filed 06/23/21 Entered 06/23/21 16:47:47          Desc Main
                                   Document     Page 3 of 17


                         UNITED STATES BANKRUPTCY COURT
                          NORTHERN DISTRICT OF GEORGIA
                                  ROME DIVISION

 IN RE:                                       )             CHAPTER 11
                                              )
 AMERICAN BERBER, INC.                        )             CASE NO. 19-41154-BEM 2
                                              )
       Debtor.                                )
 IN RE:                                       )             CHAPTER 11
                                              )
 HOWARD JOHNSON,                              )             CASE NO. 19-41149-BEM
                                              )
        Debtor.                               )
                                              )
 AMERICAN BERBER, INC. and                    )
 HOWARD JOHNSON                               )
                                              )
        Plaintiffs,                           )
                                              )             Adv. Proc. No. 19-04230
 v.                                           )
                                              )
 JAMES MITCHELL SMITH,                        )
                                              )
        Defendant.                            )

      MOTION TO APPROVE COMPROMISE PURSUANT TO FEDERAL RULE OF
                     BANKRUPTCY PROCEDURE 9019

        COMES NOW American Berber, Inc. and Howard Johnson (collectively “Debtors” or

 “Plaintiffs” and files this “Motion to Approve Compromise Pursuant to Federal Rule of

 Bankruptcy Procedure 9019” (the “Motion”), seeking approval of a Settlement Agreement

 compromising avoidance claims against James Mitchell Smith (“Mr. Smith,” and together with

 Debtors, the “Parties”), and shows the Court as follows:




 2
  An Order was entered on August 29, 2019 substantively consolidating the case of American
 Carpet Group, Inc., Case No. 19-41150 with the bankruptcy case of American Berber, Inc.


                                                  3
Case 19-41154-bem       Doc 178    Filed 06/23/21 Entered 06/23/21 16:47:47          Desc Main
                                  Document     Page 4 of 17


                                       JURISDICTION

        1.     This Court has jurisdiction over the Claim pursuant to 28 U.S.C. §§ 157 and 1334

 and 11 U.S.C. §§ 105 and 502. Venue is proper in this Court pursuant to 28 U.S.C. §§ 1408 and

 1409. This Matter is core proceeding pursuant to 28 U.S.C. § 157(b).

                                   BACKGROUND FACTS

        2.     On May 16, 2019 (“Petition Date”), Debtor American Berber filed the above-

 referenced chapter 11 bankruptcy case pending in the Rome Division of the United States

 Bankruptcy Court for the Northern District of Georgia (the “Bankruptcy Court”) as Case No. 19-

 41154-BEM (the “Bankruptcy Case”).

        3.     On May 15, 2019, Debtor Howard Johnson filed the above referenced chapter 11

 bankruptcy case in the Rome Division of the United States Bankruptcy Court for the Northern

 District of Georgia as Case No. 19-41154-BEM (the “Johnson Bankruptcy Case”).

        4.     On July 23, 2020, the Johnson Bankruptcy Case was confirmed.




                                                4
Case 19-41154-bem           Doc 178     Filed 06/23/21 Entered 06/23/21 16:47:47                    Desc Main
                                       Document     Page 5 of 17


         5.       Debtors allege that during the one-year period before the Petition Date, Debtor

 American Berber made a payment of $700,000.00 to Mr. Smith while Mr. Smith was an insider

 (“Alleged Preferential Transfer”). Debtors contend that this Alleged Preferential Transfer is an

 avoidable preference (the “Preference Claim”).

         6.       Mr. Smith denies that he was an insider at the time of the Alleged Preferential

 Transfer, denies that Debtor American Berber was insolvent at the time of the Alleged Preferential

 Transfer, denies that the Alleged Preferential Transfer would constitute a preferential transfer

 under Section 547(b) of the Bankruptcy Code, and further contends that the Preference Claim

 would be subject to various defenses available to Mr. Smith under Section 547(c) of the

 Bankruptcy Code and otherwise, all of which Debtors dispute.

         7.       Without admitting liability or the viability of any particular defenses, the Parties

 have agreed that the Preference Claim should be compromised by payment to the estate of $37,500,

 and a mutual release, including a waiver by Mr. Smith of any claim under Section 502(h) of the

 Bankruptcy Code against either American Berber or Howard E. Johnson, individually or D/B/A

 American Extruders (the “Agreement”). 3 A true and correct copy of the Agreement is attached

 hereto as Exhibit A.

                                          RELIEF REQUESTED

         8.       Debtors request the Court approve the settlement as embodied in the Agreement

 pursuant to Bankruptcy Rule 9019.

                                           BASIS FOR RELIEF

         9.       Federal Rule of Bankruptcy Procedure 9019 provides, in pertinent part, that “[o]n

 motion by the [debtor in possession] and after notice and a hearing the court may approve a


 3
  Debtor has summarized the terms of the Settlement Agreement herein but the Settlement Agreement is the
 controlling document.


                                                        5
Case 19-41154-bem         Doc 178      Filed 06/23/21 Entered 06/23/21 16:47:47               Desc Main
                                      Document     Page 6 of 17


 compromise and settlement.” Compromise and settlements assist in efficient administration of the

 bankruptcy estate, reduce administrative costs, and are favored in bankruptcy. See Fogel v. Zell,

 221 F.3d 955, 960 (7th Cir. 2000).

           10.   The decision to approve a settlement or compromise lies within the sound discretion

 of the Court and is based upon the facts and circumstances of each particular case. See Prospective

 Comm. For Indep. Stockholders of TMT Trailer ferry, Inc. v. Anderson, 390 U.S. 414, 424-45

 (1968).

           11.   In determining whether a proposed settlement and compromise is reasonable under

 Bankruptcy Rule 9019, a bankruptcy court should consider: (a) whether the proposed settlement

 and compromise is in the best interest of the estate, (b) the probabilities of ultimate success in

 litigation, (c) the complexity, expense, and likely duration of the litigation, and (d) all other factors

 relevant to a full and fair assessment of the wisdom of the proposed settlement or compromise.

 See In re Media Cent., Inc., 190 B.R. 316 (E.D. Tenn. 1994).

           12.   The Agreement is in the best interest of the estate. The Agreement provides

 additional funds to the estate of American Berber, Inc. while keeping costs to the estate down thus

 allowing orderly distribution of estate funds.

           13.   The probabilities of Debtors’ ultimate success with respect to the Preference Claim

 weigh in favor of approval of the Agreement.

           14.   The complexity, expense, and likely duration of litigation of the Preference Claim

 favor approval of the Agreement. Litigation of the Preference Claim would likely result in

 extensive discovery, briefing, and a trial. Mr. Smith has asserted an alter ego defense which would

 likely lead to a discovery dispute and further expenses if discovery on such defense is allowed.

 Moreover, it is questionable whether Debtors would be able to collect on the full amount of any

 judgment against Mr. Smith should Debtors prevail.


                                                    6
Case 19-41154-bem        Doc 178    Filed 06/23/21 Entered 06/23/21 16:47:47         Desc Main
                                   Document     Page 7 of 17


                                          CONCLUSION
        WHEREFORE, Debtors respectfully request that this Court (a) approve the Agreement,

 and (b) grant such other and further relief as this Court deems just and proper.

        Respectfully submitted this 23rd day of June, 2021.

                                               JONES & WALDEN LLC

                                               /s/ Cameron M. McCord
                                               Cameron M. McCord
                                               Georgia Bar No. 143065
                                               Attorneys for Debtors
                                               699 Piedmont Avenue, NE, Atlanta, Georgia 30308
                                               (404) 564-9300
                                               cmccord@joneswalden.com




                                                  7
Case 19-41154-bem   Doc 178    Filed 06/23/21 Entered 06/23/21 16:47:47   Desc Main
                              Document     Page 8 of 17



                                    Exhibit “A”
Case 19-41154-bem             Doc 178         Filed 06/23/21 Entered 06/23/21 16:47:47    Desc Main
                                             Document     Page 9 of 17



                          IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE NORTHERN DISTRICT OF GEORGIA
                                       ROME DIVISION

     In re:
                                                           CHAPTER 11
     HOWARD E. JOHNSON D/B/A,
     AMERICAN EXTRUDERS,                                   CASE NO. 19-41149-BEM

                       Debtor.
     In re:
                                                           CHAPTER 11
     AMERICAN BERBER,               INC. 1
                                                           CASE NO. 19-41154-BEM
               Debtor.
     AMERICAN BERBER, INC. and
     HOWARD JOHNSON                                        ADVERSARY PROCEEDING

                       Plaintiff,                          CASE NO. 19-04230-BEM

     v.

     JAMES MITCHELL SMITH,

                      Defendant.

                                        SETTLEMENT AGREEMENT

              This Settlement Agreement (hereinafter “the Settlement Agreement”) is entered into this

 ___ day of June, 2021 by and among Howard E. Johnson, individually and D/B/A American

 Extruders and American Berber, Inc. (“Debtors”) and James Mitchell Smith (“Mr. Smith” and

 with Debtors, the “Parties”).

              WHEREAS, Mr. Johnson and Mr. Smith formerly worked together in the carpet production

 business.




 1
  An Order was entered on August 29, 2019 substantively consolidating the case of American
 Carpet Group, Inc., Case No. 19-41150 with the bankruptcy case of American Berber, Inc. When
 used in this Settlement Agreement, “American Berber” includes American Carpet Group, Inc.,
 unless stated otherwise.
Case 19-41154-bem         Doc 178 Filed 06/23/21 Entered 06/23/21 16:47:47              Desc Main
                                 Document    Page 10 of 17



         WHEREAS, in 2014, Mr. Smith filed a lawsuit asserting a partnership interest in Debtor

 American Berber against Mr. Johnson and American Berber in the Superior Court of Gordon County,

 Case No. 14-CV-63012 (“Smith Superior Court Action”).

         WHEREAS, the Smith Superior Court Action settled in early 2019 with a payment of

 $700,000 to Mr. Smith (the “Prepetition Payment”), and was dismissed with prejudice by stipulation

 on February 12, 2019.

         WHEREAS, on May 15, 2019, Mr. Johnson filed a voluntary petition under chapter 11.

         WHEREAS, on May 16, 2019, American Berber, Inc. (“American Berber”) filed a voluntary

 petition under chapter 11.

         WHEREAS, American Carpet Group, Inc. filed a voluntary petition under chapter 11 on

 May 15, 2019, and was substantively consolidated with Debtor American Berber on August 29,

 2019.

         WHEREAS, Mr. Johnson’s chapter 11 plan was confirmed on July 23, 2020 and he continues

 to manage his affairs as a reorganized debtor.

         WHEREAS, American Berber continues to operate its business and manage its affairs as a

 debtor-in-possession in accordance with Sections 1107 and 1108 of the Bankruptcy Code.

         WHEREAS, On November 7, 2019, Debtor American Berber and Mr. Johnson filed a

 complaint in this Court against Mr. Smith, commencing Adversary Proceeding No. 19-04230-bem.

 (the “Smith Adversary Proceeding.”).

         WHEREAS, American Berber and Mr. Johnson filed the Smith Adversary Proceeding to

 attempt to avoid the Prepetition Payment, among other theories, as a preference.

         WHEREAS, Mr. Smith disputes that the Prepetition Payment would constitute an

 avoidable preferential transfer under Section 547(b) of the Bankruptcy Code; and
Case 19-41154-bem        Doc 178 Filed 06/23/21 Entered 06/23/21 16:47:47                   Desc Main
                                Document    Page 11 of 17



        WHEREAS, following good faith negotiations, without admitting liability or the viability

 of any particular affirmative defenses, the Parties have agreed to resolve the Smith Adversary

 Proceeding as follows, to avoid the cost and uncertainty of litigation.

        NOW, THEREFORE, in consideration of the foregoing, the mutual promises contained in

 this Settlement Agreement and other valuable consideration, the receipt and sufficiency of which

 is acknowledged, the Parties hereby intending to be legally bound, agree as follows:

        1.      This Settlement Agreement is subject to Bankruptcy Court approval pursuant to

 Federal Rule of Bankruptcy Procedure (“Bankruptcy Rule”) 9019. Debtor American Berber shall

 file a motion to approve this Settlement Agreement and settlement set forth herein, pursuant to

 Bankruptcy Rule 9019, with the Bankruptcy Court.

        2.      This Settlement Agreement shall be effective only upon entry of an order by the

 Bankruptcy Court under Bankruptcy Rule 9019 approving this Settlement Agreement and the

 settlement set forth therein (“Bankruptcy Court Authorization”).

        3.      Mr. Smith shall pay Debtor American Berber the sum of $37,500 (the “Settlement

 Payment”) within 30 days following Bankruptcy Court Authorization in accordance with the

 following payment instructions: delivery of the Settlement Payment payable to Debtor American

 Berber’s counsel, Jones & Walden, LLC, 699 Piedmont Avenue NE, Atlanta, Georgia 30308.

        4.      Effective immediately upon entry of the Bankruptcy Court Authorization on a final,

 non-appealable basis (the “Settlement Effective Date”), and subject to Debtors’ receipt of the

 Settlement Payment:

        a.      Debtors on behalf of themselves and their estates, as well as their respective

        shareholders, members, directors, officers, managers, employees, representatives, agents,

        beneficiaries, successors, affiliates, subsidiaries, parent companies, transferees and assigns,
Case 19-41154-bem      Doc 178 Filed 06/23/21 Entered 06/23/21 16:47:47                 Desc Main
                              Document    Page 12 of 17



      and do hereby waive, remise, release, and forever discharge Mr. Smith and his respective

      employees, representatives, agents, beneficiaries, transferees and assigns, and attorneys

      from and against any and all claims, demands, actions, causes of action, suits, proceedings,

      contracts, judgments, damages, accounts, reckonings, executions, and liabilities

      whatsoever of every name and nature, whether known or unknown, asserted or unasserted,

      whether or not founded in fact or in law, and whether in law, at equity or otherwise, which

      Debtors may have against Mr. Smith, except for the rights of Debtors set forth under this

      Agreement.

      b.     Mr. Smith and his respective employees, representatives, agents, beneficiaries,

      successors, transferees and assigns, do hereby waive, remise, release, and forever discharge

      Debtors and their estates and their respective shareholders, members, directors, officers,

      managers, employees, representatives, agents, beneficiaries, successors, affiliates,

      subsidiaries, parent companies, transferees and assigns, and attorneys from and against any

      and all claims, demands, actions, causes of action, suits, proceedings, contracts, judgments,

      damages, accounts, reckonings, executions, and liabilities whatsoever of every name and

      nature, whether known or unknown, asserted or unasserted, whether or not founded in fact

      or in law, and whether in law, at equity or otherwise, which Mr. Smith may have against

      Debtors, except for the rights of Mr. Smith set forth under this Agreement.

      c.     For the avoidance of doubt, Mr. Smith further waives, remises, releases, and forever

      discharges both Debtors and their respective estates of any claim under 11 U.S.C. § 502(h),

      or under any similar theory, arising from the recovery by Debtors of the Settlement

      Payment under this Settlement Agreement. The enumeration of this specific release shall

      not be construed to limit the scope of the foregoing releases.
Case 19-41154-bem        Doc 178 Filed 06/23/21 Entered 06/23/21 16:47:47                Desc Main
                                Document    Page 13 of 17



        5.      Seven days after the later of the Settlement Effective Date and the Debtors’ receipt

 of the Settlement Payment, all Parties agree to execute the Stipulation of Dismissal of the Smith

 Adversary Proceeding with prejudice attached hereto as Exhibit “A” and counsel for Debtors

 agrees to thereafter promptly file the Stipulation of Dismissal in the Smith Adversary Proceeding.

        6.      Each of the Parties acknowledge this Settlement Agreement is a compromise of a

 disputed claim and that none of the statements made herein, nor the Settlement Payment made

 hereunder, nor any other consideration given, shall be construed as an admission of any liability

 by either Party. In the event that the Settlement Effective Date does not occur or the settlement

 described in this Settlement Agreement is not approved or otherwise consummated, the Parties

 each reserve all of their rights against the other, including, without limitation, all claims,

 counterclaims, and defenses. Further, if the Settlement Effective Date does not occur, Debtors’

 counsel will promptly refund the Settlement Payment to Mr. Smith. To effectuate any such refund,

 the Settlement Payment shall be held in trust by Debtors’ counsel until the Settlement Effective

 Date occurs and the Stipulation of Dismissal is filed.

        7.      This Settlement Agreement constitutes the complete understanding between the

 Parties and supersedes any and all prior oral and written understandings, agreements and

 arrangements between the Parties. This Settlement Agreement cannot be altered, amended, or

 modified in any respect, except by a writing duly executed by all Parties.

        8.      Subject to the occurrence of the Settlement Effective Date, the Bankruptcy Court

 retains jurisdiction to interpret or enforce this Settlement Agreement.

        9.      Each of the Parties does hereby warrant that it is authorized and empowered to

 execute this Settlement Agreement, that it knows of no contractual commitment or legal limitation

 of, impediment to, or prohibition against its entry into this Settlement Agreement, and this
Case 19-41154-bem         Doc 178 Filed 06/23/21 Entered 06/23/21 16:47:47                   Desc Main
                                 Document    Page 14 of 17



 Settlement Agreement is legal, valid and binding upon it subject to the terms hereof and

 Bankruptcy Court Authorization. Each of the Parties acknowledges that they have read this

 Settlement Agreement in its entirety, fully understood its terms, and voluntarily accepted the terms

 set forth herein. Further, each Party acknowledges that it has had an opportunity to consult with

 legal counsel and any other advisers of its choice with respect to the terms of this Settlement

 Agreement and it is signing this Settlement Agreement of its own free will.

        10.     Each Party shall bear its own attorneys’ fees and costs relating to the resolution of

 claims subject to this Settlement Agreement and the negotiation and execution of this Settlement

 Agreement.

        11.     Each Party hereby represents and warrants to the other Party that it has made no

 assignment, and hereafter will make no assignment of any Claim or any other right released

 pursuant to this Settlement Agreement. Further, each Party hereby represents and warrants that it

 has full legal authority to dispose of the Claims that are the subject of this Settlement Agreement.

        12.     It is understood and agreed that this Settlement Agreement may be executed in

 identical counterparts and may be transmitted by email or facsimile, each of which shall be deemed

 an original for all purposes, and together will constitute one and the same document.

        13.     Subject to Bankruptcy Court Authorization and the terms hereof, this Settlement

 Agreement shall be binding upon and shall inure to the benefit of the Parties hereto and their legal

 representatives, heirs, predecessors, successors and assigns. This Settlement Agreement shall not

 be construed more strictly against one of the Parties than another merely by virtue of the fact that

 it, or any part of it, may have been prepared by one of the Parties, it being recognized that it is the

 result of good faith negotiations between the Parties. The language of all parts of this Settlement

 Agreement shall in all cases be construed as a whole, according to its fair meaning and the
Case 19-41154-bem            Doc 178 Filed 06/23/21 Entered 06/23/21 16:47:47             Desc Main
                                    Document    Page 15 of 17



 expressed intent of the Parties. In the event that any part of this Settlement Agreement shall be

 found to be illegal or in violation of public policy, or for any reason unenforceable at law, such

 finding shall not invalidate any other part hereof, unless such portion of this Settlement Agreement

 is so material that its deletion would violate the obvious purpose and intent of the Parties. Each

 Party shall execute all instruments and documents and take all actions as may be reasonably

 required to effectuate the terms of this Settlement Agreement.

        IN WITNESS WHEREOF, the Parties have caused this Settlement Agreement to be

 executed by themselves or on their behalf by their respective attorneys effective as of the day and

 year first above written.

  Howard E. Johnson D/B/A American                  James Mitchell Smith
  Extruders

  _________________________                         _________________________
  Howard Johnson                                    James Mitchell Smith
  Date:_____________________                        Date:_____________________


  American Berber, Inc.

  By: ______________________
  Name: Howard Johnson
  Its: Chief Executive Officer
  Date:_____________________
Case 19-41154-bem       Doc 178 Filed 06/23/21 Entered 06/23/21 16:47:47               Desc Main
                               Document    Page 16 of 17



                                            Exhibit A

                         UNITED STATES BANKRUPTCY COURT
                          NORTHERN DISTRICT OF GEORGIA
                                  ROME DIVISION

 IN RE:                                      )              CHAPTER 11
                                             )
 AMERICAN BERBER, INC.                       )              CASE NO. 19-41154-BEM
                                             )
       Debtor.                               )
 IN RE:                                      )              CHAPTER 11
                                             )
 HOWARD JOHNSON,                             )              CASE NO. 19-41149-BEM
                                             )
        Debtor.                              )
                                             )
 AMERICAN BERBER, INC. and                   )
 HOWARD JOHNSON                              )
                                             )
        Plaintiffs,                          )
                                             )              Adv. Proc. No. 19-04230-BEM
 v.                                          )
                                             )
 JAMES MITCHELL SMITH,                       )
                                             )
        Defendant.                           )


                               STIPULATION OF DISMISSAL

        IT IS HEREBY STIPULATED AND AGREED by and among all parties to this action

 through their undersigned counsel that all claims asserted in this adversary proceeding and which

 are brought by Plaintiffs against Defendant are hereby DISMISSED WITH PREJUDICE in

 accordance with the order approving the settlement of this adversary proceeding entered by the

 United States Bankruptcy Court for the Northern District of Georgia, Rome Division in Case

 Number 19-41154-BEM. Each party shall bear their own costs.

        This ___ day of _____, 2021
Case 19-41154-bem      Doc 178 Filed 06/23/21 Entered 06/23/21 16:47:47   Desc Main
                              Document    Page 17 of 17



 Stipulated by:

 JONES & WALDEN LLC
 /s/ Cameron M. McCord
 Cameron M. McCord
 Georgia Bar No. 143065
 Attorney for Plaintiffs
 699 Piedmont Ave, NE,
 Atlanta, Georgia 30308
 cmccord@joneswalden.com
 (404) 564-9300

 BRINSON, ASKEW, BERRY,
 SEIGLER, RICHARDSON & DAVIS, LLP
 /s/ Thomas D. Richardson, with express permission
 by Cameron M. McCord
 Thomas D. Richardson
 Georgia Bar. No. 604313
 615 West First Street
 P.O. Box 5007
 Rome, GA 30162-5007
 (706) 291-8853
 trichardson@brinson-askew.com
